DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 06/08/2022, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1, 3-19 are allowed.  Claims 1, 3-19 are renumbered as 1-18, respectively.
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Nakahara (US 2019/0034768) teaches a printing apparatus (an image forming apparatus 10, Figure 1), comprising: a print engine (an image forming unit 200, Figure 1); and a controller (a control unit 100, Figures 1-2), wherein the controller is configured to generate raster data based on a print job (Plurality of cores can generate the raster data; paragraphs 43, 49, Figure 6) and control the print engine to perform printing based on the generated raster data (Rendering process by using the plurality of cores in the printing process including the font rasterizing process; paragraph 62), the print job being data containing a job control command and a PDL command, the job control command being a command to control the print job, a PDL command being a command to generate the raster data (Controller comprising PDL processing unit 111 analyzes PDL data to extract objects such as texts (characters), images, and vector graphics that are included in the PDL data. The rendering processing unit 112 uses each object to generate image data based on rendering information included in the PDL data; paragraphs 16, 25-27, 38, 46, 53), wherein the controller comprises: a first core (First core 121, Figure 2) which is a processor core configured to perform, in the printing, an analyzing process, the analyzing process being a process to analyzing the job control command contained in the print job (PDL processing unit 111 of the control unit 100 analyzes the PDL data using the first core 121 and includes determining whether an order of a rendering process of the plurality of characters is changeable by analyzing the print data; paragraphs 25-26); and a second core (Second core 122, Figure 2) which is another processor core configured to perform a RIP process (Font rasterizer 114 generates the raster data of the character β using the second core 122; paragraphs 49-50), the RIP process being a process of generating the raster data based on the PDL command (Font-processing control unit 113 executes update processing of the font face using the second core 122. When the type style specified by the PDL data; paragraph 46, Figure 6).
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the first core is configured to: perform the analyzing process of analyzing the job control command included in the print job when the first core obtains the print job; and after performing the analyzing process, perform a start notification process when the PDL command included in the print job is detected in the analyzing process, the start notification process being a process of notifying the second core of a start of the RIP process for the detected PDL command, and wherein the second core starts the RIP process when receiving a notification by the start notification process.
Regarding claim 10, the prior art of record, Nakahara (US 2019/0034768) teaches a printing apparatus (an image forming apparatus 10, Figure 1), comprising: a print engine (an image forming unit 200, Figure 1); and a controller (a control unit 100, Figures 1-2), wherein the controller is configured to generate raster data based on a print job (Plurality of cores can generate the raster data; paragraphs 43, 49, Figure 6) and control the print engine to perform printing based on the generated raster data (Rendering process by using the plurality of cores in the printing process including the font rasterizing process; paragraph 62), the print job being data containing a job control command and a PDL command, the job control command being a command to control the print job, a PDL command being a command to generate the raster data (Controller comprising PDL processing unit 111 analyzes PDL data to extract objects such as texts (characters), images, and vector graphics that are included in the PDL data. The rendering processing unit 112 uses each object to generate image data based on rendering information included in the PDL data; paragraphs 16, 25-27, 38, 46, 53), wherein the controller comprises: a first core (First core 121, Figure 2) which is a processor core configured to perform, in the printing, an analyzing process, the analyzing process being a process to analyzing the job control command contained in the print job (PDL processing unit 111 of the control unit 100 analyzes the PDL data using the first core 121 and includes determining whether an order of a rendering process of the plurality of characters is changeable by analyzing the print data; paragraphs 25-26); and a second core (Second core 122, Figure 2) which is another processor core configured to perform a RIP process (Font rasterizer 114 generates the raster data of the character β using the second core 122; paragraphs 49-50), the RIP process being a process of generating the raster data based on the PDL command (Font-processing control unit 113 executes update processing of the font face using the second core 122. When the type style specified by the PDL data; paragraph 46, Figure 6).
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the controller includes a first controller and a second controller, the first controller including the first core and the second core, the second controller performing processes other than the analyzing process and the RIP process.
Regarding claim 12, the prior art of record, Nakahara (US 2019/0034768) teaches a printing apparatus (an image forming apparatus 10, Figure 1), comprising: a print engine (an image forming unit 200, Figure 1); and a controller (a control unit 100, Figures 1-2), wherein the controller is configured to generate raster data based on a print job (Plurality of cores can generate the raster data; paragraphs 43, 49, Figure 6) and control the print engine to perform printing based on the generated raster data (Rendering process by using the plurality of cores in the printing process including the font rasterizing process; paragraph 62), the print job being data containing a job control command and a PDL command, the job control command being a command to control the print job, a PDL command being a command to generate the raster data (Controller comprising PDL processing unit 111 analyzes PDL data to extract objects such as texts (characters), images, and vector graphics that are included in the PDL data. The rendering processing unit 112 uses each object to generate image data based on rendering information included in the PDL data; paragraphs 16, 25-27, 38, 46, 53), wherein the controller comprises: a first core (First core 121, Figure 2) which is a processor core configured to perform, in the printing, an analyzing process, the analyzing process being a process to analyzing the job control command contained in the print job (PDL processing unit 111 of the control unit 100 analyzes the PDL data using the first core 121 and includes determining whether an order of a rendering process of the plurality of characters is changeable by analyzing the print data; paragraphs 25-26); and a second core (Second core 122, Figure 2) which is another processor core configured to perform a RIP process (Font rasterizer 114 generates the raster data of the character β using the second core 122; paragraphs 49-50), the RIP process being a process of generating the raster data based on the PDL command (Font-processing control unit 113 executes update processing of the font face using the second core 122. When the type style specified by the PDL data; paragraph 46, Figure 6).
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein, when the RIP process is not performed by the second core, the controller causes the second core to shift a mode of the second core from an operating mode to a sleep mode, the operating mode being a mode in which the RIP process can be performed, the sleep mode being a mode in which power consumption is lower than power consumption in the operating mode.
Regarding claim 13, the prior art of record, Nakahara (US 2019/0034768) teaches a printing apparatus (an image forming apparatus 10, Figure 1), comprising: a print engine (an image forming unit 200, Figure 1); and a controller (a control unit 100, Figures 1-2), wherein the controller is configured to generate raster data based on a print job (Plurality of cores can generate the raster data; paragraphs 43, 49, Figure 6) and control the print engine to perform printing based on the generated raster data (Rendering process by using the plurality of cores in the printing process including the font rasterizing process; paragraph 62), the print job being data containing a job control command and a PDL command, the job control command being a command to control the print job, a PDL command being a command to generate the raster data (Controller comprising PDL processing unit 111 analyzes PDL data to extract objects such as texts (characters), images, and vector graphics that are included in the PDL data. The rendering processing unit 112 uses each object to generate image data based on rendering information included in the PDL data; paragraphs 16, 25-27, 38, 46, 53), wherein the controller comprises: a first core (First core 121, Figure 2) which is a processor core configured to perform, in the printing, an analyzing process, the analyzing process being a process to analyzing the job control command contained in the print job (PDL processing unit 111 of the control unit 100 analyzes the PDL data using the first core 121 and includes determining whether an order of a rendering process of the plurality of characters is changeable by analyzing the print data; paragraphs 25-26); and a second core (Second core 122, Figure 2) which is another processor core configured to perform a RIP process (Font rasterizer 114 generates the raster data of the character β using the second core 122; paragraphs 49-50), the RIP process being a process of generating the raster data based on the PDL command (Font-processing control unit 113 executes update processing of the font face using the second core 122. When the type style specified by the PDL data; paragraph 46, Figure 6).
However, none of the prior art cited alone or in combination provides the motivation to teach a controller for, wherein the first core performs a parameter notification process of notifying a RIP parameter based on a result of the analyzing process, the RIP parameter being a parameter obtained by the print job by the analyzing process, the RIP parameter being a parameter to be used when the second core performs the RIP process, and wherein the second core is configured to generate the raster data from the PDL command in accordance with the RIP parameter in the RIP process.
Regarding claims 3-9, 11 and 14-19, the instant claims are dependent on allowable claims and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Matsui (US 2016/0026901) discloses a CPU of a multi-core (processor having a plurality of cores) has appeared, and the multi-core CPU is adopted for the enhancement of throughput in various fields.
	Ono (US 2011/0043855) discloses print data processing apparatus, wherein the first processor is configured to generate the intermediate data of the m page without rasterizing the resource of the print data of the pages that precede the page in a case where a plurality of pages of print data do not share the resource, and the second processor is configured to generate the intermediate data of the n page without rasterizing the resource of the print data of the pages that precede the n page.
	TAKENAKA (US 2015/0339561) discloses CPU 201 may employ a multiprocessor system having a plurality of processors as hardware. Further, the CPU 201 may have a plurality of processor cores as a microprocessor.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675